134 F.3d 378
2 Cal. Bankr. Ct. Rep. 28
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Melvin ROGOW, aka Melvin Bernard Rogow;  dba LawOffice of Melvin B. Rogow, Debtor.Hyong Min CHO, Appellee,v.Melvin ROGOW, Appellant.
No. 96-56700.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Volinn, Meyers, and King, Judges, Presiding
Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Melvin Rogow appeals a memorandum decision of the Ninth Circuit Bankruptcy Appellate Panel ("BAP") reversing and remanding a bankruptcy court's orders denying a continuance and dismissing this case for failure to prosecute pursuant to Fed.R.Civ.P. 41(b).  We have jurisdiction under 28 U.S.C. § 158(d).  We review do novo the decisions of the BAP, In re Fischer, 115 F3d 388, 390 (9th Cir.1997), and affirm for the reasons stated by the BAP in its memorandum decision filed on October 15, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3